DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims  1, 4-7, 9-12 and 17-20 are currently pending. Claims 2, 3, 8 and 13-16 have been canceled.
Claim Objections
Claim 1 is objected to because of the following informalities:  The term “ wherein” should be deleted from claim 1.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the photoinitiator ". There is insufficient antecedent basis for this limitation in the claim. The claim as written is indefinite and unclear. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 9-10, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2016/0376226 A1).
Regarding claims 1, 4-7, 9-10, 12 and 17-20, Qian teaches a photo-curable composition ( see abstract, claims, examples and  [0023-0024 & 0053-0058])  for photoresist ( color filter photoresists; [0024]), wherein including a compound of formula 1: 
    PNG
    media_image1.png
    183
    304
    media_image1.png
    Greyscale
 and R1 is represented by 
    PNG
    media_image2.png
    71
    172
    media_image2.png
    Greyscale
[0016]  in 2% [0054-0056], and at least one free-radically polymerizable carbon-carbon double bond compound [0054-0055] i.e. TMPTA. Qian teaches the composition further comprises an additive ( dye) and a solvent [0054-0055]. Qian teaches a method for curing the compositon comprising diluting the compositon with a solvent, coating the composition on a substrate, drying off the solvent to obtain a coated layer and curing the coated layer by irradiating ( exposure) with light having wavelength of 190-600 nm ( high pressure mecury lamp; Examples and [0058]).
Although Qian does not explicitly show in any of the examples the compound of formula I as recited by the claims, Qian does preferably suggest that R1 is represented by 
    PNG
    media_image2.png
    71
    172
    media_image2.png
    Greyscale
 and R2-R4 is an alkyl. These commonly known subsittuents to one of ordinary skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art  to choose the perferred subsitutents recited by Qian in view of routine experimentation.
Further regards to claim 12, the examiner notes claim 12 recites product by process language, “obtained from the composition ……by coating, drying, exposing, developing and heat treating sequentially." The process language is not a positive recitation in claim 12.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Examiner suggests amending the product by process claim language. 
Examiner notes the instant claims contain optional limitations, which are not given patentable weight. The optional limitations are not required for invention composition to exist. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 7-12, filed 09/21/2022 with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Anonymous (“Use of ketoxime-esters, Research Disclosure (2000), RD437035: see entire disclosure) and further in view of  Qian et al. (CN 103833872 A1). have been fully considered and are persuasive due to claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Qian et al. (CN 103833872 A1; US 2016/0376226 A1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722